Name: Council Decision 2010/801/CFSP of 22Ã December 2010 amending Council Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te d'Ivoire
 Type: Decision
 Subject Matter: Africa;  European construction;  international security;  international affairs;  international trade;  coal and mining industries
 Date Published: 2010-12-23

 23.12.2010 EN Official Journal of the European Union L 341/45 COUNCIL DECISION 2010/801/CFSP of 22 December 2010 amending Council Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te d'Ivoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 29 October 2010, the Council adopted Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te d'Ivoire (1). (2) On 13 December, the Council emphasised the importance of the Presidential election held on 31 October and 28 November 2010 for the return of peace and stability in CÃ ´te d'Ivoire and declared it to be imperative that the sovereign wish expressed by the Ivorian people be respected. (3) The Council further decided to adopt restrictive measures against those who are obstructing the process of peace and national reconciliation, and in particular who are jeopardising the proper outcome of the electoral process, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/656/CFSP is hereby amended as follows: 1. Article 4 is replaced by the following: Article 4 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of: (a) the persons referred to in Annex I and designated by the Sanctions Committee, who constitute a threat to the peace and national reconciliation process in CÃ ´te d'Ivoire, in particular those who block the implementation of the Linas-Marcoussis and Accra III Agreements, any other person determined as responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire on the basis of relevant information, any other person who publicly incites hatred and violence and any other person determined by the Sanctions Committee to be in violation of the measures imposed by paragraph 7 of UNSCR 1572(2004); (b) the persons referred to in Annex II who are not included in the list in Annex I and who are obstructing the process of peace and national reconciliation, and in particular who are jeopardising the proper outcome of the electoral process. 2. Paragraph 1 shall not oblige a Member State to refuse its own nationals entry into its territory. 3. Paragraph 1(a) shall not apply where the Sanctions Committee determines that: (a) travel is justified on the grounds of urgent humanitarian need, including religious obligations; (b) an exemption would further the objectives of the UNSC Resolutions for peace and national reconciliation in CÃ ´te d'Ivoire and stability in the region. 4. Paragraph 1 shall be without prejudice to the cases where a Member State is bound by an obligation of international law, namely: (i) as a host country to an international intergovernmental organisation; (ii) as a host country to an international conference convened by, or under the auspices of, the UN; (iii) under a multilateral agreement conferring privileges and immunities; or (iv) under the 1929 Treaty of Conciliation (Lateran pact) concluded by the Holy See (State of the Vatican City) and Italy. 5. Paragraph 4 shall be considered as applying also in cases where a Member State is host country to the Organisation for Security and Cooperation in Europe (OSCE). 6. The Council shall be duly informed in all cases where a Member State grants an exemption pursuant to paragraphs 4 or 5. 7. Member States may grant exemptions from the measures imposed under paragraph 1(b) where travel is justified on the grounds of urgent humanitarian need, or on grounds of attending intergovernmental meetings, including those promoted by the European Union, or hosted by a Member State holding the Chairmanship-in-office of the OSCE, where a political dialogue is conducted that directly promotes democracy, human rights and the rule of law in CÃ ´te d'Ivoire. 8. A Member State wishing to grant exemptions referred to in paragraph 7 shall notify the Council in writing. The exemption shall be deemed to be granted unless one or more of the Council members raises an objection in writing within two working days of receiving notification of the proposed exemption. Should one or more Council members raise an objection, the Council, acting by a qualified majority, may decide to grant the proposed exemption. 9. In cases where, pursuant to paragraphs 4, 5 and 7, a Member State authorises the entry into, or transit through, its territory of persons listed in Annexes I or II, the authorisation shall be limited to the purpose for which it is given and to the persons concerned thereby.. 2. Article 5(1) is replaced by the following: 1. All funds and economic resources owned or controlled directly or indirectly by the persons or entities designated by the Sanctions Committee pursuant to Article 4(1)(a) or held by entities owned or controlled directly or indirectly by them or by any persons acting on their behalf or at their direction, as designated by the Sanctions Committee, shall be frozen. The persons referred in the first subparagraph are listed in Annex I.. 3. Article 6 is replaced by the following: Article 6 1. The Council shall establish the list in Annex I and amend it in accordance with determinations made by either the United Nations Security Council or the Sanctions Committee. 2. The Council, acting on a proposal from a Member State or the High Representative of the Union for Foreign Affairs and Security Policy, shall establish and amend the list in Annex II.. 4. Article 7 is replaced by the following: Article 7 1. Where the Security Council or the Sanctions Committee designates a person or entity, the Council shall include such person or entity in the list in Annex I. 2. Where the Council decides to apply to a person or entity the measures referred to in Article 4(1)(b), it shall amend Annex II accordingly. 3. The Council shall communicate its decision, including the grounds for listing, to the person or entity concerned, either directly, if the address is known, or through the publication of a notice, providing such person or entity with an opportunity to present observations. 4. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the person or entity accordingly.. 5. Article 8 is replaced by the following: Article 8 1. Annexes I and II shall include the grounds for listing the persons and entities as provided by the Security Council or by the Sanctions Committee in the case of Annex I. 2. Annexes I and II shall also contain, where available, the information necessary to identify the persons or entities concerned which is provided by the Security Council or by the Sanctions Committee in the case of Annex I. With regard to persons, such information may include names, including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address, and function or profession. With regard to entities, such information may include names, place and date of registration, registration number and place of business. Annex I shall also include the date of designation by the Security Council or by the Sanctions Committee.. 6. Article 10 is replaced by the following: Article 10 1. This Decision shall enter into force on the date of its adoption. 2. It shall be reviewed, amended or repealed as appropriate, in accordance with relevant decisions of the United Nations Security Council. 3. The measures referred to in Article 4(1)(b) shall be reviewed at regular intervals and at least every twelve months. They shall cease to apply to the persons or entities concerned if the Council establishes, in accordance with the procedure in Article 6(2), that the conditions necessary for their application are no longer met.. Article 2 The Annex to Decision 2010/656/CFSP becomes Annex I and its title is replaced by the following: Article 3 The Annex to this Decision shall be added as Annex II to Decision 2010/656/CFSP. Article 4 This Decision shall enter into force on the date of its adoption Done at Brussels, 22 December 2010. For the Council The President S. VANACKERE (1) OJ L 285, 30.10.2010, p. 28. ANNEX ANNEX II List of persons referred to in Article 4(1)(b) Name (and any aliases) Identifying information Grounds for designation 1. Mr Pascal Affi N'Guessan Born 1 January 1953 in Bouadikro; passport number: PD  AE 09DD00013. Secretary General of the Ivorian Popular Front (FPI), former Prime Minister. Expression of radical views and active disinformation. Incitement to violence. 2. Lieutenant-Colonel NathanaÃ «l Ahouman Brouha Born 6 June1960. Commander of the Security Group of the Presidency of the Republic (GSPR). Implicated in the repression of 25 March 2004. Member of the death squads. 3. Mr Gilbert Marie AkÃ © N'Gbo Born 8 October 1955 in Abidjan Passport number: 08 AA 61107 Supposedly Prime Minister and Minister for Planning and Development 4. Mr Pierre IsraÃ «l Amessan Brou Director General of Radio TÃ ©lÃ ©vision Ivoirienne (RTI). Responsible for the disinformation campaign. 5. Mr Frank Anderson Kouassi President of the National Audiovisual Communication Council (CNCA). Active complicity in the disinformation campaign. 6. Ms Nadiana Bamba Born 13 June 1974 in Abidjan Passport number: PD  AE 061 FP 04 Director of press group Le temps Notre voie . Responsible for the disinformation campaign and incitement to inter-community hatred and violence. 7. Mr Kadet Bertin Born around 1957 in Mama. Security adviser to Mr Gbagbo. Responsible for arms trafficking for the Presidency . 8. General Dogbo BlÃ © Born 2 February1959 in Daloa. Head of the Republican Guard. Took part in the offensive of 4-6 November 2004 and the events of the following days in Abidjan. Member of the death squads. Implicated in repression of popular movements. 9. Mr Paul Antoine Bohoun BouabrÃ © Born 9 February 1957 in Issia Passport number: PD  AE 015 FO 02 Former Minister for Planning and Development. 10. Sub-prefect OulaÃ ¯ Delefosse Former liaison officer in the LIMA force. Leader in the Great West Patriotic Resistance Union (UPRGO). Responsible for threats against soldiers of the LICORNE force. Implicated in recruitment of Liberian mercenaries. Head of a pro-Gbagbo militia. Implicated in acts of brutality. 11. Admiral Vagba Faussignau Born 31 December 1954 in Bobia. Commander of the Ivorian Navy  deputy chief of staff. 12. Pastor Gammi Head of the Ivorian Movement for the Liberation of Western CÃ ´te d'Ivoire (MILOCI). Implicated in the attack on LogoualÃ © (28 February 2005). Implicated in brutality against non-indigenous populations in the West in November and December 2010. 13. Mr Laurent Gbagbo Born 31 May 1945 in Gagnoa Supposedly President of the Republic 14. Ms Simone Gbagbo Born 20 June1949 in Moossou Wife of Mr Gbagbo. President of the Ivorian Popular Front (FPI) group in the National Assembly. Suspected of maintaining parallel political/religious networks opposed to the international resolutions. 15. General Guiai Bi Poin Born 31 December 1954 in Gounela. Head of the Security Operations Command Centre (CECOS). Implicated in the repression of March 2004. Implicated in the HÃ ´tel Ivoire incident (November 2004). Implicated in the repression of the popular risings of February, November and December 2010. 16. Mr Denis Maho Glofiei Born in Val de Marne, France Leader in the Great West Liberation Front (FLGO). Head of a pro-Gbagbo militia. Implicated in brutality. 17. Captain Anselme SÃ ©ka Yapo Born 2 May 1973 in AdzopÃ © Bodyguard to Ms Gbagbo. Member of the death squads. Implicated in brutality and murders. 18. Mr DÃ ©sirÃ © Tagro Born 27 January 1959 in Issia Passport number: PD  AE 065FH08. Supposedly Minister for the Interior, Secretary-General of the Presidency . Implicated in violent repression of the popular risings of February, November and December 2010. 19. Mr Paul Yao N'DrÃ © Born 29 December 1956. President of the Constitutional Council. Knowingly validated false results for the presidential elections of 31 October and 28 November 2010.